335 So. 2d 203 (1976)
In re Solomon HUNTER
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1954.
Supreme Court of Alabama.
July 23, 1976.
William J. Baxley, Atty. Gen., and John A. Yung, IV, Asst. Atty. Gen., for petitioner, the State.
No appearance for respondent.
EMBRY, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Hunter v. State, 58 Ala.App. ___, 335 So. 2d 194.
WRIT DENIED.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.